DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Mar. 24, 2022 has been entered. Applicant's arguments/remarks have been fully considered.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-10 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…an auxiliary power source coupled to the DC bus and configured to provide second DC power having the first voltage level to the DC bus to supplement the first DC power provided by the charger in response to a voltage demand of the at least one load exceeding the peak voltage limit of the input power source.” as set forth in the claims.

Claims 11-19 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…an auxiliary power source coupled to the DC bus and configured to provide second DC power having the first voltage level to the DC bus to supplement the first DC power provided by the charger in response to a current demand of the at least one load exceeding the peak current limit of the input power source.” as set forth in the claims.

Claim 20 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…in response to a voltage or current demand of the at least one load exceeding the peak voltage limit or the peak current limit of the input power source, providing second DC power having the first voltage level to the DC bus from an auxiliary power source to supplement the first DC power provided by the charger.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849